DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This communication is to response to Application No. 16/788,936 filed on 2020.02.12.

Claims 1-20 are currently pending and have been examined.  


Drawings
	The drawings filed 2020.12.02 are acceptable.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0020394 to Laing et al., hereinafter LAING in view of US 2016/0376967 to Kulkarni et al., hereinafter KULKARNI. 

    PNG
    media_image1.png
    596
    871
    media_image1.png
    Greyscale


As to claim 1
LAING discloses (above in fig. 2) a system, comprising: a gas turbine enclosure (enclosure 16); a gas turbine engine (subsystem 20 may include, but is not limited to, a gas turbine system having a compressor 22, a combustor 24, and a turbine 26) disposed in the gas turbine enclosure (20 is in 16 in fig. 2), wherein the gas turbine engine is configured to output an exhaust flow (when operating turbine engines generate exhaust); and a ventilation system (modular ventilation system 14) coupled to the gas turbine enclosure, wherein the ventilation system comprises: 
	a vane disposed across an intake port between the gas turbine enclosure and the ventilation system (fig. 2; plurality of vanes 62 may be fixed or adjustable. In some embodiments, the first set 64 of vanes 62 configured to guide air 18 into the modular ventilation system 14); and 
	a controller (controller 98), wherein the controller is configured to cause the actuator to change a position of the vane to alter an air flow from the ventilation system into the gas turbine enclosure ([0028]). 
 	While LAING does disclose the controller is configured to cause the actuator to change a position of the vane to alter an air flow from the ventilation system into the gas turbine enclosure ([0028]), LAING does not disclose an actuator coupled to the vane and the controller coupled to the actuator. 
KULKARNI discloses the use of controller driven actuators in a gas turbine enclosure (fig. 3, below). It would be obvious to one of ordinary skill in the art to use the teachings of KULKARNI for the purpose of implementing positional control over the vanes to influence airflow. An invention created through a substitution of one known element for another to obtain predictable results is obvious.
	

    PNG
    media_image2.png
    727
    900
    media_image2.png
    Greyscale


As to claim 2
LAING discloses the controller (98) is configured to alter the air flow from the ventilation system into the gas turbine enclosure based on feedback received from one or more sensors disposed within the gas turbine enclosure ([0028]).  

As to claim 3
LAING discloses the ventilation system comprises the one or more sensors disposed within the gas turbine enclosure, and the one or more sensors comprise a temperature sensor, a pressure  pressure sensor, temperature sensor, or a gas detector (e.g., oxygen sensor), or any combination thereof).  

As to claim 4
LAING does not explicitly disclose the following which is taught by KULKARNI: changing the position of the vane to alter the air flow from the ventilation system into the gas turbine enclosure comprises rotating the vane about an axis along a longitudinal length of the vane ([0033] and [0035]).
	KULKARNI discloses the use of controller driven actuators in a gas turbine enclosure (fig. 3). It would be obvious to one of ordinary skill in the art to use the teachings of KULKARNI for the purpose of implementing positional control over the vanes to influence airflow. An invention created through a substitution of one known element for another to obtain predictable results is obvious.

As to claim 5-6
LAING does not explicitly disclose the following which is taught by KULKARNI: [claim 5] rotation of the vane via the actuator is incremental, or [claim 6] rotation of the vane via the actuator is continuous.  
	KULKARNI discloses the use of controller driven actuators in a gas turbine enclosure (fig. 3) and discusses that each inlet guide vane 78 may be selectively controlled (e.g., rotated) by an independent actuator 80 ([0033]). This ‘selective control’ is interpreted to describe both incremental and continuous rotation because rotation between any points A and B is both incremental (from A to B) and continuous (movement from A to B is continuous).
	It would be obvious to one of ordinary skill in the art to use the teachings of KULKARNI for the purpose of implementing positional control over the vanes to influence airflow. An invention created through a substitution of one known element for another to obtain predictable results is obvious.

As to claim 7
LAING discloses the vane is configured to be rotated between a fully open position and a closed position relative to a portion of the intake port ([0028]), and wherein the fully open position enables maximum air flow through the portion of the intake port and the closed position keeps the air flow from entering gas turbine enclosure via the portion of the intake port. This is interpreted as a functional recitation. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function as set forth in MPEP 2114. LAING discloses the use of positionable vanes to control airflow. In an open position airflow is permitted, when closed the flow is blocked.  


LAING does not disclose changing the position of the vane to alter the air flow from the ventilation system into the gas turbine enclosure is configured to redistribute the air flow within the gas turbine enclosure to minimize any hot spot within the gas turbine enclosure.  This is interpreted as a functional recitation. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function as set forth in MPEP 2114.

As to claim 9
LAING discloses the actuator comprises a motor ([0028]).  

As to claim 10
LAING discloses vane comprises a first vane segment and a second vane segment, and the first vane segment and the second vane segment are configured to be independently moved relative to each other ([0020] a plurality of vanes configured to guide air in and out of the air intake. The plurality of vanes may be fixed or adjustable. In some embodiments, the first set of vanes configured to guide air into the modular ventilation system may be adjustable separate from the remainder of the vanes into the intake system).  

As to claim 11
LAING does not explicitly disclose the following which is taught by KULKARNI:  the actuator comprises a first actuator coupled to the first vane segment and a second actuator coupled to the second vane segment, and the first and second actuators are coupled to the controller .  
	KULKARNI discloses the use of controller driven actuators in a gas turbine enclosure (fig. 3, above, shows multiple actuators). It would be obvious to one of ordinary skill in the art to use the teachings of KULKARNI for the purpose of implementing positional control over vanes to influence airflow. An invention created through a substitution of one known element for another to obtain predictable results is obvious.
	
As to claim 12
LAING discloses the ventilation system comprises a baffle disposed upstream of the vane ([0024]). 
 
As to claim 13
LAING discloses system, comprising: a turbine ventilation system configured to couple to a gas turbine enclosure having a gas turbine engine disposed within the gas turbine enclosure (see explanation for claim 1), comprising:  19508001-US-1 
	a vane disposed across an intake port between the gas turbine enclosure and the turbine ventilation system (see explanation for claim 1); 
	an actuator coupled to the vane (see explanation for claim 1); 

	a controller coupled to the actuator, wherein the controller is configured to cause the actuator to change a position of the vane to alter an air flow from the turbine ventilation system into the gas turbine enclosure based on feedback received from the one or more sensors (see explanation for claim 1).  

As to claim 14, see explanation for claim 3.  

As to claim 15, see explanation for claim 4.  

As to claim 16, see explanation for claim 7.  

As to claim 17, see explanation for claim 10.  

As to claim 18, see explanation for claim 1.  

As to claim 19, see explanation for claim 1. The examiner notes that the limitations of memory and instructions are inherent in the disclosed controller as per [0028] configured to monitor and control.  

As to claim 20, see explanation for claim 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as each further discloses a state of the art.
US-8529202	
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or pointed out by the examiner.




Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Todd Newton, Esq. whose telephone number is (313)446-4899. The examiner can normally be reached 0700-1500 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody LEE can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. Todd Newton, Esq.
Primary Examiner
Art Unit 3745



/J. Todd Newton, Esq./Primary Examiner, Art Unit 3745
11/24/2021